Citation Nr: 0838876	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-32 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1979.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the veteran's cause of death.  In June 
2007, the appellant testified before the Board at a hearing 
that was held via videoconference from the RO.  In August 
2007, the Board remanded the claim for additional 
development.


FINDINGS OF FACT

1.  Many years after service, the veteran developed 
metastatic renal cell carcinoma from which he died in October 
2001.  This condition was not caused by any incident of 
service, including exposure to contaminants at Fort Sheridan 
Army Base.

2.  At the time of the veteran's death, service connection 
was not established for any disabilities.

3.  The veteran did not die of a service-connected 
disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2007).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2007).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2007).  

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  A current 
disability must be related to service or to an incident of 
service origin.  A veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service and the disability.  Boyer v. 
West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 
F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including malignant tumors, if they 
are shown to be manifest to a degree of 10 percent or more 
within one year following the veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007). 

The veteran died in October 2001.  An October 2001 death 
certificate listed his cause of death as carcinoma of the 
kidney with metastasis.  There were no other conditions 
listed as contributing to death but not resulting in the 
underlying cause.  

The veteran was not service-connected for any condition prior 
to his death.  The appellant contends that the veteran's 
carcinoma of the kidney first manifested during his period of 
active service.  Alternatively, she asserts that the veteran 
developed carcinoma of the kidney as a result of exposure to 
contaminants in service.

In support of her claim, she submitted a May 2004 letter from 
the veteran's oncologist which noted that because the kidneys 
lie deep within the rear abdominal cavity, renal cell 
carcinoma may remain clinically silent for most of its course 
and only progress to a large size with metastasis.  The most 
common signs and symptoms of renal cell carcinoma at 
diagnosis are blood in the urine, abdominal pain, and a 
palpable mass in the lower back or abdomen.  Possible 
environmental factors linked to the development of renal cell 
carcinoma include prolonged exposure to organic solvents, 
prolonged exposure to pesticides and copper sulphate, 
exposure to other chemical solvents, exposure to asbestos, 
and tobacco smoking.  The physician concluded that the 
veteran could have developed renal cell carcinoma as a result 
of exposure to such contaminants in service.

The veteran's service personnel records demonstrate that he 
served as a motor transport operator and as an administrative 
specialist at the Fort Sheridan Army Base in Illinois.  
Records from the Department of Defense show that Fort 
Sheridan was closed in 1988 for reasons including 
contamination as a result of landfills, pesticide storage 
areas, underground storage tanks, asbestos-containing 
material, PCB-containing transformers, and UXO areas.  
Petroleum hydrocarbons and other contaminants were also found 
to be affecting groundwater and soil.  It is not clear from a 
review of the veteran's service personnel records whether his 
duties involved exposure to any of those contaminants.

The veteran's service medical records reveal frequent 
complaints of chronic abdominal discomfort, generally 
diagnosed as constipation, gastritis, and fatty food 
intolerance.  They do not reveal complaints of blood in the 
urine, any palpable mass in the in the lower back or abdomen, 
or any diagnosis of renal carcinoma.  The evidence also does 
not show that the veteran developed tumors or renal carcinoma 
within any applicable presumptive period following his 
service.  While the evidence of record indicates that the 
veteran's renal cancer may have existed for several years 
prior to the initial clinical diagnosis in August 1999, as 
stated in the May 2004 letter from the veteran's private 
treating physician, the first evidence of treatment for renal 
carcinoma is dated in August 1999, many years after the 
veteran's separation from service.  Because renal carcinoma 
was not diagnosed within the applicable one year presumptive 
period following his separation from service, the Board finds 
that service connection for the cause of the veteran's death 
on a presumptive basis is not warranted.  38 C.F.R. § 3.309 
(2007).

The Board also finds that service connection for the cause of 
the veteran's death is not warranted based upon direct 
causation, including as secondary to exposure to 
contaminants.  Post-service medical records show that the 
veteran sought treatment for a non-resolving cough in August 
1999.  He was prescribed antibiotics but his coughing 
persisted.  He was placed on steroids and his coughing 
decreased.  In late August 1999, he was having shortness of 
breath and increased coughing.  He was admitted to the 
hospital for tests.  A chest X-ray taken at that time 
revealed right pleural effusion.  A CT scan of the thorax 
revealed a right renal mass.  In September 1999 he had a 
fiberoptic bronchoscopy and a right pleural biopsy which 
revealed clear cell carcinoma consistent with metastasis from 
renal cell carcinoma.  The veteran continued to receive 
treatment for his metastatic renal cell carcinoma until he 
passed away in October 2001.  At no time during this 
treatment did any treating physician relate his renal 
carcinoma to his period of active service, including to 
exposure to contaminants at Fort Sheridan Army Base.

While the veteran's service personnel records show that he 
served at Fort Sheridan Army Base, there is no evidence which 
demonstrates that he was exposed to contaminants located at 
the Base as a result of his service duties.  Even if the 
veteran was exposed to contaminants as a result of his 
service duties, however, the Board finds that there is no 
probative nexus between exposure to contaminants and his 
development of renal cell carcinoma, and thus the claim for 
service connection for the cause of the veteran's death as 
secondary to exposure to contaminants will be denied.

In support of her claim, the appellant submitted May 2004 and 
October 2008 letters written by the veteran's treating 
physicians, in which each physician stated that he had 
conducted some research on the causes of renal cancer, and 
the information obtained in the course of research.  Among 
the information obtained was one source which clearly stated 
that exposure to chemical solvents increased the risk of 
developing renal cancer.  Another source stated that although 
there is no categorical cause of renal carcinoma, renal cell 
carcinoma incidence may be linked to prolonged or excessive 
exposure to organic solvents, pesticides, and copper sulfate.  
Each physician submitted identical articles, or the abstracts 
therefore.  Based upon the information obtained, the 
physicians determined that while there was no categorical 
evidence as to the cause of the veteran's renal cell 
carcinoma, it was possible that exposure to environmental 
factors may have been associated with his development of 
renal cell carcinoma.  

In contrast, a January 2008 VA opinion concluded that while 
anything was possible, due to the length of time between the 
alleged exposure to contaminants and the development of renal 
cell carcinoma, and the grade of the tumor as diagnosed in 
August 1999, it was not likely that the veteran's renal cell 
carcinoma resulted from or was incidental to any exposure to 
contaminants between 1976 and 1979.

The credibility and weight to be attached to such opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight 
may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Additionally, a medical article or treatise can provide 
important support when combined with an opinion of a medical 
professional if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Mattern v. 
West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 
314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).

In this case, while the medical articles submitted by the 
appellant were accompanied by the opinions of medical experts 
linking exposure to contaminants with an increased risk of 
development of renal cell carcinoma, and thus carry more 
probative weight than had the articles been submitted alone, 
the Board finds the opinions stating that the veteran's 
development of renal cancer with exposure to contaminants in 
service to be too speculative to warrant service connection, 
particularly given that these statements were preceded by the 
statement that there was no categorical evidence as to the 
cause of renal carcinoma.  Mattern v. West, 12 Vet. App. 222 
(1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. 
West, 11 Vet. App. 509 (1998); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992) (medical evidence which merely indicates that 
the alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the presence 
of a claimed disorder or an such relationship).

In contrast, the January 2008 VA opinion, while recognizing 
that anything was possible in theory, provided a concrete 
rationale for concluding that the veteran's development of 
renal cell carcinoma was not likely due to the alleged in-
service exposure to contaminants.  As the opinions submitted 
by the appellant have been determined to be of less probative 
value than the January 2008 VA opinion finding no likely 
relationship between the in-service exposure to contaminants 
and the later development of renal cell carcinoma, the Board 
finds that service connection for the cause of the veteran's 
death as secondary to exposure to contaminants is not 
warranted.

Next, with regard to whether the veteran's renal carcinoma 
first manifested during his period of active service, the 
January 2008 examiner determined that the veteran's various 
gastrointestinal complaints during service were related to 
primary gastrointestinal distress and not to his later renal 
cancer.  The examiner reasoned that due to the length of time 
between his in-service complaints and his initial diagnosis 
of renal cell carcinoma, and the grade of the tumor as 
diagnosed in August 1999, it was not likely that the 
veteran's renal cell carcinoma was related to his in-service 
epigastric and gastrointestinal complaints, and therefore his 
renal cell carcinoma did not likely manifest during his 
period of active service.  In a May 2008 addendum to that 
opinion, the examiner reiterated that conclusion.

The veteran's service medical records do not show that he 
developed tumors or renal cell carcinoma while in service, 
nor is there medical evidence of these conditions for more 
than 20 years after his separation from service.  In view of 
the lengthy period without treatment, there is no evidence of 
a continuity of treatment, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no clinical evidence of treatment for or 
complaints related to renal cell carcinoma during the 
veteran's period of active service.  Nor is there evidence 
demonstrating exposure to contaminants, although there is 
evidence suggestive of the presence of contaminants at a base 
where the veteran was stationed.  As the veteran's in-service 
complaints have been determined by the VA examiner to 
represent primary gastrointestinal distress rather than early 
manifestations of renal cell carcinoma, there is no evidence 
of treatment for or complaints related to renal cancer during 
service, and nor is there evidence demonstrating exposure to 
contaminants, the Board finds that there is no probative 
evidence establishing a medical nexus between military 
service, to include exposure to contaminants, and the 
veteran's cause of death.  Thus, service connection for the 
cause of the veteran's death is not warranted.

The Board has considered the appellant's assertions that the 
veteran's cause of death was related to his service, 
including exposure to contaminants.  However, as a layperson, 
the appellant is not competent to give a medical opinion on a 
diagnosis or etiology of a disorder.  Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 
(1997) (layperson is generally not capable of opining on 
matters requiring medical knowledge).

In sum, the evidence shows that the veteran developed renal 
cell carcinoma which led to his death many years after 
service.  This fatal condition was not service-connected, and 
the medical evidence of record demonstrates that it is not at 
least as likely as not that the renal cancer was caused by 
any incident of service.  The weight of the evidence shows 
that no disability incurred in or aggravated by service 
either caused or contributed to the veteran's death.  As the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2002, April 2004, 
and October 2007; a rating decision in March 2002; a 
statement of the case in August 2005; and a supplemental 
statement of the case in June 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2008 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained an opinion in relation to 
this claim.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.




ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


